Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 1 of 12 Page ID
                                  #:5568




                        EXHIBIT G
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 2 of 12 Page ID
                                  #:5569


                           UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
 RAUL NOVOA, JAIME CAMPOS                         Case No.: 5:17-cv-02514-JGB-SHK
 FUENTES, ABDIAZIZ KARIM, and
 RAMON MANCIA, individually and on                Assigned to Hon. Jesus G. Bernal
 behalf of all others similarly situated,
                                                  DECLARATION OF KATRINA
                 Plaintiffs,                      HUBER ON BEHALF OF THE
                                                  SOUTHEAST IMMIGRANT
 v.                                               FREEDOM INITIATIVE OF THE
                                                  SOUTHERN POVERTY LAW
 THE GEO GROUP, INC.,                             CENTER IN SUPPORT OF
                                                  PLAINTIFFS’ REPLY TO
 Defendant.                                       DEFENDANT’S OPPOSITION TO
                                                  PLAINTIFFS’ EX PARTE
                                                  APPLICATION FOR TEMPORARY
                                                  RESTRAINING ORDER



                           DECLARATION OF KATRINA HUBER


I, Katrina Huber, hereby declare under the penalty of perjury pursuant to 28 U.S.C. § 1746:

      1. I make this declaration based on my personal knowledge except where I have indicated

otherwise. If called as a witness, I could and would testify competently and truthfully to these

matters.

      2. I serve as a Project Coordinator for the Southeast Immigrant Freedom Initiative of the

Southern Poverty Law Center (“SIFI”). SIFI represents people confined inside several immigrant

detention centers operated by GEO Group: the Folkston ICE Processing Center (“Folkston”) in

Folkston, Georgia; the LaSalle Detention Center (“LaSalle”) in Jena, Louisiana; Pine Prairie ICE

Processing Center (“Pine Prairie”) in Pine Prairie, Louisiana, and, to a lesser extent, South

Louisiana ICE Processing Center (“South Louisiana”) in Basile, Louisiana.
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 3 of 12 Page ID
                                  #:5570


      3. Since the outbreak of the novel coronavirus, I have visited individuals in Pine Prairie and

spoken by phone or video conference with individuals in South Louisiana and LaSalle. My

colleagues within SIFI have also spoken with individuals inside Pine Prairie and LaSalle. The

paragraphs below reflect what my colleagues and I have personally witnessed and learned in recent

weeks in conversation with people inside Pine Prairie, LaSalle, and South Louisiana.

      4. GEO Group has prevented people inside these detention centers from practicing social

distancing—the only known means of preventing transmission—by continuing to confine

individuals in groups of dozens or larger, with few opportunities for fresh air. In some instances,

it has accepted transfer of individuals with COVID-19 into facilities it operates under contract with

U.S. Immigration and Customs Enforcement.

      5. GEO has failed to provide sufficient personal protective equipment and basic hygiene

supplies like soap to the people it is paid to care for. It has not given people inside these

detention centers adequate information about how to protect themselves from contracting

COVID-19. And in some cases, it has used force, in concert with ICE, to suppress the cries for

help from detained people seeking facts and protection from contracting the virus.

    Grossly Deficient Group Setting Deprives Detained People of Social Distancing Measures

      6. Individuals in GEO Group detention centers in Louisiana are confined in crowded

dormitories and are unable to practice the social distancing measures widely recommended by the

CDC. Given the lack of a known cure for COVID-19, social distancing is considered the most

effective means of preventing transmission. 1 Individuals in Pine Prairie report sleeping in

dormitories with 60 to 70 other individuals, in bunk beds spaced two to three feet apart. They share

sinks, toilets, and showers, and eat together in crowded cafeterias. The sharing of bathrooms is



1Decl. of Homer Venters at 7, ECF No. 113-2, Fraihat v. ICE, Case 5:19-cv-01546 (C.D. Cal.
Filed Apr. 9, 2020).
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 4 of 12 Page ID
                                  #:5571


significant to the spread of COVID-19, as new information on the transmissibility of COVID-19

suggests that it may be spread through aerosolized fecal content (which is dispersed when a toilet

is flushed).2 Individuals in South Louisiana report similar conditions. In LaSalle, a client reports

as of April 6, 2020: “there are about eighty of us living in close quarters. We share three toilets,

four sinks, and six showers all in one open space. People are terrified in my dorm because some

people are sick with flu-like symptoms, including some officers. People are sneezing and coughing

near each other. The beds are spaced less than two feet apart. It is impossible to practice social

distancing.” Across GEO Group detention centers, detained individuals report that detention center

staff have made no efforts to space them out or implement other social distancing measures.

      7. In Pine Prairie, both Charlie-Alpha and Charlie-Charlie dorms have been placed under

quarantines following suspected exposure to COVID-19. People in quarantined dorms report that

one or more individuals allegedly exhibiting symptoms of COVID-19 were removed from the

dorm, and the rest of the dorm was placed on a lock-down. While the isolation of potentially

exposed individuals may have afforded some protection to the rest of the detention center, staff

made no effort to prevent individuals in the quarantined dorms from potentially infecting one

another. People under quarantine were not allowed to space themselves out, and were confined

together in an enclosed space for almost 24 hours a day. During a visit to the facility on March 20,

2020, I personally witnessed both quarantined and non-quarantined individuals held together in

close proximity while waiting to be brought into legal visits.

    The GEO Group Failed to Prevent Transfer of COVID-19 Infected Person into Facility

      8. On April 3, ICE reported that an individual who had tested positive for COVID-19 was

transferred from the Oakdale Federal Correctional Institution into Pine Prairie. The Oakdale

Federal Correctional Institution has been the site of a lethal and fast-moving outbreak of COVID-


2   Id. at 3.
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 5 of 12 Page ID
                                  #:5572


19, with at least five confirmed deaths as of April 9, 2020.3 GEO Group’s willingness to accept a

person who was known to be infected with COVID-19 shows a stark disregard for the human lives

in the corporation’s custody. This is especially striking in light of the heavy toll the virus has

extracted over the Oakdale facility, where the threat that COVID-19 poses to individuals in

incarcerated settings is clearly demonstrated.

    9. In addition to the COVID-19 positive transfer, GEO Group has continued to allow the

transfer of large groups of individuals into the facility on an ongoing basis throughout the COVID-

19 crisis. Detained people working in Pine Prairie’s intake have reported processing groups of

new arrivals ranging in size from 15 to over 70 individuals. Some of these new arrivals are believed

to have been transferred from other detention centers around the state, and others are being moved

from criminal custody. People detained in Pine Prairie have expressed frustration and fear at the

continued movement of new arrivals into the detention center, and at the fact that these new arrivals

are housed alongside the general detained population. They are especially fearful of individuals

who were recently arrested off the street and brought into ICE custody, given the high rates of

COVID-19 infection in Louisiana and across the United States.

    10. As of April 10, 2020, our client T.D. at LaSalle reports that yesterday individuals were

brought in from a county correctional facility who were visibly sick. The unabated flow of new

arrivals into GEO Group facilities places individuals already detained in the facilities at a markedly

higher risk of being exposed to infection. It also contradicts the CDC’s recommendation that

transfers of detained persons should be limited to “those that are absolutely necessary.” 4




3
  Caroline Habetz, “Fifth inmate at Oakdale federal prison dies from COVID-19,” KPLC (Apr. 3,
2020), available at: https://www.kplctv.com/2020/04/03/fifth-inmate-oakdale-federal-prison-
dies-covid-/.
4 Decl. of Homer Venters at 7.
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 6 of 12 Page ID
                                  #:5573


    The GEO Group Provides Insufficient Personal Protective Equipment and Hygiene
                                   Supplies, Including Soap
    11. Detained individuals at Pine Prairie and LaSalle report a lack of appropriate Personal

Protective Equipment (PPE). People detained in non-quarantined dorms are not provided any form

of PPE. People held under quarantine are provided masks upon leaving their dorms, but are given

no form of PPE while inside the dorm.

    12. Detained people who work cleaning these dorms are also required by GEO Group to

continue cleaning, without access to protective masks or gloves.

    13. The lack of available PPE within quarantined dorms demonstrates GEO Group’s disregard

for the safety of those within these dorms, as staff make no effort to prevent the spread of COVID-

19 among a group of individuals that are already at a heightened risk of exposure.

    14. People detained in Pine Prairie have also reported that staff enter and leave the facility

and the dorms, including the quarantined dorm, without wearing masks, gloves, or other forms of

PPE. This is a cause of extreme concern among people in detention, as they understand that levels

of COVID-19 infection are extremely high in Louisiana and that detention center staff are at a high

risk of carrying the virus.

    15. One individual detained in the Charlie-Alpha dorm in Pine Prairie described a situation in

which a guard was removed from the dorm halfway through her shift after exhibiting symptoms

including sneezing and coughing. Despite the fact that she was both symptomatic of COVID-19,

and was working in a dorm that had been quarantined for suspected COVID-19 exposure, she had

been wearing neither a mask nor any other PPE.

    16. As their concerns over being exposed to COVID-19 by GEO Group staff increased,

individuals in the Charlie-Alpha dorm made a written sign asking everyone who entered the dorm

to wear a mask, and hung it on their door. The warden of the facility came to the dorm and removed
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 7 of 12 Page ID
                                  #:5574


the sign. During a visit to the facility on March 20, 2020, I personally witnessed GEO Group staff

without PPE in close proximity to both quarantined and non-quarantined individuals.

      17. At LaSalle, a client reported on April 6, 2020, “I have complained that the officers coming

from the street to the facility are not wearing protective equipment and will sooner or later bring

in the virus. The officers are not wearing masks because they said the facility does not allow that.

The only measure some have taken is to put on gloves to serve the food, and even then, not all of

them wear gloves.” This client further reported that as of April 10, 2020, an officer told her two

LaSalle staff have tested positive and twelve have tested positive from the Alexandria Staging

Facility.

      18. Individuals detained in other centers, including South Louisiana, report similar

inconsistent use of PPE by GEO Group staff. GEO Group’s refusal to require its staff to wear PPE

when interacting with detained individuals, who are already extraordinarily vulnerable to

contracting and spreading COVID-19, demonstrates a shocking lack of concern for the safety of

individuals ostensibly under its care. It also is a clear contradiction of CDC guidance, which now

recommends the use of protective masks for anyone within six feet distance of others.5

      19. Individuals detained in Pine Prairie and South Louisiana additionally have reported a

lack of access to even the most basic personal hygiene supplies, including soap, toilet paper, and

sanitary napkins.

      20. At both facilities, GEO Group did not provide detained people with soap and toilet paper

for days on end, with staff telling detained people that they had run out, or there wasn’t any left,

when they inquired about additional supplies.

      21. In South Louisiana, entire dorms of 50 to 60 women were expected to share three rolls of

toilet paper for up to a week.


5   Decl. of Homer Venters at 3-4.
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 8 of 12 Page ID
                                  #:5575


    22. In LaSalle, common areas and the shared tablets are not disinfected, and dorms frequently

run out of hand soap and therefore do not have the ability to wash their hands.

    23. As of April 9, 2020, individuals in the Charlie-Charlie dorm of Pine Prairie reported that

they were not being provided with soap, and that they were only able to access soap if they could

afford to purchase it from the commissary. Individuals in the Charlie-Alpha dorm were told that

there were no more cleaning supplies when they asked for gloves and chemicals to sanitize their

dorm. GEO Group’s inability to provide adequate personal hygiene supplies seriously hinders the

capacity of detained people to protect themselves from COVID-19.

                  The GEO Group’s Failure to Inform Detained People
               About the Virus and Take Measures to Contain its Spread
    24. GEO Group staff have kept detained individuals in the dark for weeks about the spread of

COVID-19, the risks that people in detention face, and measures being taken to mitigate these

risks.

    25. In Pine Prairie, the Charlie-Alpha dorm was held under quarantine for weeks without clear

or consistent messaging from staff regarding why the dorm was quarantined or how long the

quarantine might last. The inhabitants of Charlie Alpha understood from staff that they were under

quarantine for suspected COVID-19 exposure, but this was never communicated to them in an

official way by the facility’s administrators or health staff. “We don’t know what they are doing,”

one detained individual in Charlie-Alpha told me over the phone during this time. “It feels like

they are playing games with us.”

    26. Individuals in Pine Prairie and LaSalle have also consistently reported from the beginning

of the pandemic that GEO Group has not provided them with any form of public health education

about the virus, its spread, or how to keep themselves safe.

         27.   After GEO Group allowed the transfer of a COVID-19 positive individual into Pine

Prairie, detained individuals already inside the center were not informed of this development. The
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 9 of 12 Page ID
                                  #:5576


day following the transfer, I spoke with individuals on the phone who told me that they could tell

“something was going on” because the intake area was closed and they could see GEO Group

guards wearing hazmat suits, but that they had not been given any information.

       28.     Absent official guidance from GEO Group guards or administrators, detained

people are forced to piece together an understanding of the virus’s spread through rumor,

observation, guesswork, and piecemeal information filtered into the detention center from the

outside world. This has contributed to widespread feelings of confusion, frustration, and mounting

panic, as detained individuals suspect (in many cases rightfully) that GEO Group is withholding

information crucial to their safety and survival.

  The GEO Group Uses Retributive Use of Force Against Detained People Seeking Safety
                           from and Facts About Virus
      29.  Across GEO Group detention centers where SiFi works, growing fears about the

spread of COVID-19, coupled with a lack of transparency from staff about the risks posed by the

virus, have contributed to an environment that is increasingly volatile and unsafe for detained

individuals.

       30.     In Pine Prairie, on March 18, 2020, families and community advocates widely

reported that a group of detained people were refusing to re-enter the detention center from the

yard, because they believed that there were COVID-19 positive individuals inside the detention

center. Although the incident did not turn violent, it was reported that GEO Group guards were

standing by with pepper spray and other weapons. On March 24, 2020, another protest broke out

in the Echo block of dorms, with participants desperate to be freed from the detention center in the

face of the mounting global pandemic. On this occasion, GEO Group guards responded violently,

shooting at protestors with rubber bullets and pepper spray.

       31.     One medically vulnerable client (“T.D.”) was raising concerns about COVID-19.

In response, on March 22, 2020, Captain Naggy at LaSalle told her that they were moving her into
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 10 of 12 Page ID
                                  #:5577


 a solitary cell. She asked Captain Naggy to talk to the mental health specialists at the facility

 because she mentally cannot survive in isolation and has panic attacks whenever she is left alone

 in a confined space, and has been seeing mental health staff about the condition every week. She

 then heard Naggy tell two officers and a sergeant to “drag [her] boney skin ass to the cell.” He

 then told other guards, “make sure you drag the bitch to the cell.” When the guards surrounded

 her, she told them that if they forced me into solitary, she would take her own life. After she

 discussed the situation with medical staff, Naggy told her that if she refused to go to solitary, she

 would have to sign a statement saying that if she died from coronavirus, the facility would not be

 responsible. Because she was surrounded by guards who she knew were instructed to drag her, she

 signed.

           32.   She further reported, on April 6, 2020, that recently ICE provided coronavirus

 information to her dorm. When they presented to her, they were rude and aggressive. They would

 not allow them to ask questions. When they asked about the insufficient amount of toilet paper and

 soap, they grew angry and shouted at them. About two weeks ago, ICE officers went to Falcon

 Charlie to provide information about coronavirus. The women in that dorm were chanting for their

 release and saying they do not want to be left to die in this facility. That is when they pepper

 sprayed them. Because Falcon Charlie was next door to her, the pepper spray entered her dorm

 and she and others began coughing. A girl in her dorm fainted due to an uncontrollable asthma

 attack. She had an asthma attack. We banged on the door to get help to release her from the dorm

 to fresh air. Officers entered and immediately began coughing and had difficulty breathing. Shortly

 after, she saw them taking some of the women from Falcon Charlie in shackles to solitary

 confinement for chanting.

           33.   GEO Group staff at both LaSalle and Pine Prairie have responded to detained

 individuals’ frustration and terror with disproportionately authoritarian and violent responses.
Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 11 of 12 Page ID
                                  #:5578


        I declare under penalty of perjury that the foregoing is true and correct and that this

 declaration was executed on April 10, 2020 in New Orleans, Louisiana.


                                                   Katrina L. Huber
                                                   ____________________________________
                                                   Katrina L. Huber (Apr 10, 2020)

                                                   Katrina Huber
   Case 5:17-cv-02514-JGB-SHK Document 260-7 Filed 04/12/20 Page 12 of 12 Page ID
                                     #:5579

Novoa Declaration_LA - FOR Katrina Signature
Final Audit Report                                                                                2020-04-10

  Created:              2020-04-10

  By:                   Andrew Free (Andrew@ImmigrantCivilRights.com)

  Status:               Signed

  Transaction ID:       CBJCHBCAABAAw34fb0kdbk5tkEt-WNaCq2q-2Pth_7EK




"Novoa Declaration_LA - FOR Katrina Signature" History
    Document created by Andrew Free (Andrew@ImmigrantCivilRights.com)
    2020-04-10 - 7:26:23 PM GMT- IP address: 75.46.158.114


    Document emailed to Katrina L. Huber (katrina.huber@splcenter.org) for signature
    2020-04-10 - 7:26:51 PM GMT


    Email viewed by Katrina L. Huber (katrina.huber@splcenter.org)
    2020-04-10 - 7:27:37 PM GMT- IP address: 107.77.197.153


    Document e-signed by Katrina L. Huber (katrina.huber@splcenter.org)
    Signature Date: 2020-04-10 - 7:45:06 PM GMT - Time Source: server- IP address: 23.114.234.1


    Signed document emailed to laura.rivera@splcenter.org, melissa.crow@splcenter.org, Katrina L. Huber
    (katrina.huber@splcenter.org), and Andrew Free (Andrew@ImmigrantCivilRights.com)
    2020-04-10 - 7:45:06 PM GMT
